Exhibit 10.1

EXECUTION VERSION

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

AMENDED AND RESTATED

PRODUCT MANUFACTURE AND SUPPLY AND FACILITY CONSTRUCTION AGREEMENT

Between

BIOVECTRA INC.

And

KERYX BIOPHARMACEUTICALS, INC.

This amended and restated Product Manufacture and Supply and Facility
Construction Agreement (this “Amended Agreement”) is made and entered into on
September 4, 2020 (“Amendment Effective Date”) by and between BioVectra Inc.,
with its registered offices at 11 Aviation Avenue, Charlottetown, PEI, C1E 0A1,
Canada (“BioVectra”) and Keryx Biopharmaceuticals, Inc., a wholly owned
subsidiary of Akebia Therapeutics, Inc., with its offices at 245 First Street,
Cambridge, Massachusetts 02142, USA (“Keryx”) (each hereafter a “Party,” and
together, “Parties”).

WHEREAS, BioVectra has the capability to Manufacture, and in the past has
Manufactured GMP-grade quantities of Keryx’s proprietary active pharmaceutical
ingredient, ferric citrate, at BioVectra’s API Facility, pursuant to the
Manufacture and Supply Agreement (as defined herein below);

WHEREAS, Keryx desires to purchase certain quantities of Product (as defined
herein below) from BioVectra over a defined period of time and BioVectra is
willing to construct a facility for the Manufacture of Product and to supply
Product to Keryx on the terms and conditions provided herein;

WHEREAS, effective December 11, 2017 (the “Effective Date”), BioVectra and Keryx
entered into a Product Manufacture and Supply and Facility Construction
Agreement, as amended by Amendment No. 1 to Product Manufacture and Supply and
Facility Construction Agreement, dated April 20, 2018 (“Original Agreement”);
and

WHEREAS, the Parties now desire to amend and restate the Original Agreement by
entering into this Amended Agreement (the Original Agreement, as amended and
restated by this Amended Agreement, the “Agreement”).

NOW THEREFORE, in consideration of the mutual covenants hereafter set forth, the
Parties hereto mutually agree as follows:

 

  1.

Definitions. Unless this Agreement expressly provides to the contrary, the
following terms, whether used in the singular or plural, have the respective
meanings set forth below



--------------------------------------------------------------------------------

  a.

Affiliate means, with respect to either Party, any other corporation or business
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party. For
purposes of this definition, the term “control” means direct or indirect
ownership of more than fifty percent (50%) of the securities or other ownership
interests representing the equity voting stock or general partnership or
membership interest of such entity or the power to direct or cause the direction
of the management or policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.

 

  b.

API Facility means BioVectra’s facility for the manufacture of ferric citrate
drug substance for Keryx under the Manufacture and Supply Agreement located at
[**].

 

  c.

Applicable Law means all applicable ordinances, rules, regulations, laws,
guidelines, guidances, requirements and court orders of any kind whatsoever,
including those issued by any Authority, as amended from time to time, including
GMP.

 

  d.

Authority means any government authority responsible for granting approvals for
the performance of the Parties’ obligations under this Agreement or for issuing
rules, regulations, laws, guidelines, guidances and requirements pertaining to
the Facility and or the Manufacture and/or use of Product in the intended
country of use, including the FDA.

 

  e.

Batch means approximately [**] of Product that is intended to be of uniform
character and quality, within specified limits, and is produced during the same
cycle of Manufacture as defined by the applicable Batch Documentation.

 

  f.

BioVectra Technology means the Technology of BioVectra (i) existing prior to the
Effective Date; or (ii) developed or obtained by or on behalf of BioVectra
independent of this Agreement and without reliance upon the Confidential
Information of Keryx.

 

  g.

Business Day means all days excluding Saturdays and Sundays and any other public
holiday in either Canada or the US.

 

  h.

Certificate of Analysis means a document signed by an authorized representative
of BioVectra, describing Specifications for, and testing methods applied to,
Product, and the results of testing.

 

  i.

Certificate of Compliance means a document signed by an authorized
representative of BioVectra, certifying that a particular Batch was manufactured
in accordance with GMP, all other Applicable Law, the Manufacturing Procedure,
and the Specifications.

 

  j.

CMC shall mean the chemistry, manufacturing, and controls section(s) and data in
any Health Registration(s) that covers the chemical composition of a given
Product and its components and the control and Manufacturing Procedure for any
Products and their components, as may be amended or supplemented from time to
time.

 

2



--------------------------------------------------------------------------------

  k.

Comparability Report means a report delivered by Keryx to BioVectra containing
information that confirms adherence of multiple Engineering Batches to the
Comparability Protocol.

 

  l.

Effective Date has the meaning set forth in the recitals.

 

  m.

Equipment means all process equipment used in the manufacture of Product as
defined in the Final Design.

 

  n.

Facility has the meaning set forth in Section 2.a.

 

  o.

Facility Approval means the earlier of (i) FDA Approval, and (ii) receipt by
BioVectra of a notice from Keryx approving the Manufacture of Product in the
Facility.

 

  p.

Facility Reimbursement Payment means [**].

 

  q.

FDA means the U.S. Food and Drug Administration.

 

  r.

FDA Approval means FDA approval of the NDA Manufacturing Supplement for the
Facility.

 

  s.

GMP means Current Good Manufacturing Practices, which are requirements for the
quality system under which Product will be Manufactured. Those practices are
laid down in guidelines and regulations, including ICH Q7 Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients and US Code of Federal
Regulations 21 CFR parts 210 & 211.

 

  t.

Health Registration shall mean the technical, medical and scientific licenses,
registrations, authorizations and/or approvals of the Product that are required
by any national, supra-national (e.g., the European Commission or the Council of
the European Union), federal, regional, state or local Authority or other
governmental entity, for the Manufacture, use or sale of the subject Product.

 

  u.

Improvements means all Technology and discoveries, inventions, developments,
modifications, innovations, updates, enhancements, improvements, writings or
rights (whether or not protectable under patent, trademark, copyright or similar
laws) that are conceived, discovered, invented, developed, created, made or
reduced to practice in the performance under this Agreement.

 

  v.

Keryx Supplied Materials means those materials and equipment, if any, supplied
by, or on behalf of, Keryx to BioVectra for use in the Manufacture of Product
hereunder (including any Starting Materials). Keryx Supplied Materials shall at
all

 

3



--------------------------------------------------------------------------------

  times remain the property of Keryx (and BioVectra shall ensure that no
pledges, liens, restrictions, claims, charges, security interests or other
encumbrance are placed on such Keryx Supplied Materials).

 

  w.

Keryx Technology means (i) Keryx Supplied Materials and any intermediates,
components, or derivatives thereof; (ii) Product and any intermediates,
components, or derivatives of Product; (iii) the Specifications and
Manufacturing Procedure; and (iv) the Technology of Keryx (A) existing prior to
the Effective Date, or (B) developed or obtained by or on behalf of Keryx
independent of this Agreement and without reliance upon the Confidential
Information of BioVectra.

 

  x.

Latent Defect means [**] as described in the Quality Agreement.

 

  y.

Manufacture and Manufacturing means any steps, processes and activities
necessary to produce Product including purchasing Starting Materials,
subcontracting or performing services, formulating, processing, cleaning,
maintenance, packaging, labeling, quality control testing, stability testing,
release, storage, shipping or supply of Product.

 

  z.

Manufacture and Supply Agreement means the Manufacture and Supply Agreement,
between BioVectra and Keryx dated May 26, 2017, as amended from time to time.

 

  aa.

Manufacturing Procedure means the process by which the Starting Materials and
any intermediate compounds are used to create the Product as communicated by
Keryx to BioVectra from time to time, as detailed in the Quality Agreement, and
as memorialized in Batch Documentation, including the testing plan.

 

  bb.

Manufacturing Requirements means the standards to which BioVectra agrees to
Manufacture the Product under this Agreement, which shall be in accordance with
GMP, the Manufacturing Procedure, the Specifications, the quality requirements
set forth in the Quality Agreement, and all Applicable Law.

 

  cc.

Metric Tons or MT means one thousand kilograms.

 

  dd.

NDA Manufacturing Supplement means an application filed with the FDA, or any
comparable application filed with the regulatory authorities of a country other
than the United States, to obtain approval to manufacture Product at the
Facility.

 

  ee.

Nonconforming, Nonconformity and Nonconformance means that a Batch of Product
does not comply with the Manufacturing Requirements.

 

  ff.

Party or Parties has the meaning set forth in the preamble.

 

  gg.

Physical Delivery means physical receipt of Product by Keryx or its designee.

 

4



--------------------------------------------------------------------------------

  hh.

Product(s) means GMP-grade quantities of Keryx’s proprietary active
pharmaceutical ingredient, ferric citrate drug substance.

 

  ii.

[**].

 

  jj.

Process Validation Report means a report delivered by BioVectra to Keryx
containing information that confirms adherence to the Process Validation
Protocol.

 

  kk.

Quality Agreement means the Quality Agreement executed by the Parties, as
amended and updated by mutual approval from time to time, describing, in
accordance with this Agreement, the quality assurance responsibilities and
obligations of the Parties for the Manufacture of the Product.

 

  ll.

Quality Module shall mean the chemistry, manufacturing, and controls section(s)
and data in any Health Registration(s) that covers the chemical composition of a
given Product and its components and the control and Manufacturing Procedure for
any Products and their components, as may be amended or supplemented from time
to time.

 

  mm.

Records are all records (including reports, accounts, notes, raw data, and
records of all information and results obtained from performance of BioVectra’s
activities under this Agreement) of all work done by BioVectra under this
Agreement, in form and substance as specified in the applicable purchase order,
the Quality Agreement, and this Agreement.

 

  nn.

Reprocess and Reprocessing means [**].

 

  oo.

Specification(s) shall mean the specifications for the Product and Starting
Materials, along with the analytical test methods and acceptance criteria
applicable thereto, as set forth in the Quality Agreement, as amended in
accordance with the change control procedures in the Quality Agreement. The
Specifications as of the Amendment Effective Date are set forth in Appendix 2
hereto.

 

  pp.

Starting Materials means the chemical entities and materials required to
synthesize the Product, including [**].

 

  qq.

Substantial Completion means the Facility has been certified to commence Process
Engineering for the Product by the Certified Engineer.

 

  rr.

Supply Term means the period commencing [**] and ending at the end of the Term.

 

  ss.

Supporting Documentation means authorizations, certificates, methodologies,
Starting Material specifications, standard operating procedures (“SOPs”),
standard test methods, and other documentation in the possession or under the
control of BioVectra relating to the development and/or Manufacture of Product
(or any intermediate or component of Product).

 

5



--------------------------------------------------------------------------------

  tt.

Technology means all methods, techniques, trade secrets, copyrights, know-how,
data, documentation, regulatory submissions, specifications and other
intellectual property of any kind (whether or not protectable under patent,
trademark, copyright or similar laws).

 

  uu.

Working Capacity means [**].

 

  2.

Construction of Facility

 

  a.

Facility Construction and Timeline. BioVectra will construct a production
facility in [**] with the Working Capacity (the “Facility”) for Manufacturing of
Product in accordance with GMP and all other Applicable Law. The Facility, which
will be [**]. BioVectra’s obligations hereunder include, but are not limited to
the following:

 

  i.

Construction of the Facility to perform the Manufacturing Requirements in the
Facility in accordance with the design of the Facility previously approved in
writing by the Parties (the “Final Design”), which includes but is not limited
to all work related to the procurement, design, project management,
installation, assembly, commissioning and validation of the Facility and all
Equipment;

 

  ii.

Engineering of the Manufacturing Requirements at the Facility (the “Process
Engineering”); and

 

  iii.

Validation of the Manufacturing Requirements at the Facility (“Process
Validation”).

The Parties will work [**], to complete the activities set forth in Sections
2.k-n in accordance with the timelines set forth in [**] approved by the
Parties, as may be amended from time to time by mutual agreement of the Parties
(the “Timeline”), provided that [**].

 

  b.

Facility Financing. Except as set forth herein, BioVectra will be responsible
for financing all costs associated with constructing the Facility.

 

  c.

Equipment. With respect to all Equipment, BioVectra shall provide engineering
project management and process validation, qualification support, installation
and commissioning services. BioVectra shall manage the installation,
commissioning and validation activities of such Equipment.

 

  d.

Vendors. BioVectra shall disclose to Keryx in writing within [**] after Keryx’s
written request: (i) all persons and entities proposed by BioVectra to produce,
construct, fabricate or supply any component part of the Facility, including all
Equipment; (ii) the location(s) where each component of the Facility, including
all

 

6



--------------------------------------------------------------------------------

  Equipment, will be produced, constructed or fabricated or from which such
component shall be sourced; and (iii) any other information relating to sourcing
and/or construction and assembly of the Facility which is [**] requested by
Keryx. BioVectra shall promptly pay to each vendor the amount due for such
vendor’s work, provided BioVectra shall have the right to withhold payment to
any of its vendors who have furnished defective, substandard, and/or incorrect
materials, workmanship, or deliverables. Keryx shall have no obligation to pay,
or cause the payment of, any money to any vendor or any other party acting
through, under or on behalf of BioVectra.

 

  e.

Design Documents. BioVectra shall build, construct and assemble the Facility in
strict accordance with the Final Design, photographs, plans, designs, drawings,
Facility construction specifications, reports, and other documents relating
thereto (collectively, the “Design Documents”), as may be updated, amended, or
modified and otherwise in accordance this Agreement and all Applicable Law. Any
material update, amendment or modification being either approved in writing by
the Supply Committee within [**] from receipt, not to exceed [**].

 

  f.

Keryx Right of Access. Not in limitation of any other provision of this
Agreement, Keryx shall have the right of access to any of BioVectra’s and/or its
vendor’s plants (including the Facility) as may be necessary to allow Keryx to:
(i) review BioVectra’s progress; (ii) verify that the Facility is being built,
constructed and assembled so as to conform to the Design Documents, the
Timeline, and this Agreement; and/or (iii) verify that a progress payment
contingency has been completed. Payments to BioVectra under this Agreement shall
not constitute acceptance or impede Keryx’s right to subsequently inspect the
Facility or pursue remedies available to it.

 

  g.

Facility Costs. The Parties shall use [**] to minimize the costs of procurement,
installation and commissioning of the Equipment. BioVectra shall provide Keryx
with quotes and copies of all applicable invoices from vendors, for the costs of
procurement, transportation, installation, and commissioning of the Equipment.

 

  h.

[**] Facility Reimbursement [**]. Keryx will pay the Facility Reimbursement
Payment [**].

 

  i.

Inspection Right. Keryx will have, upon [**] notice to BioVectra, the right to
monitor, review and inspect the Facility and Equipment any time during
construction of the Facility and on and after the Substantial Completion of the
Facility. BioVectra shall give [**] to any comments provided by Keryx resulting
from the monitoring, review and inspection of the construction site, Facility
and Equipment.

 

  j.

Certification of Substantial Completion. The Parties engaged a mutually-agreed
independent certified engineer (the “Certified Engineer”) to conduct a review to
certify Substantial Completion, which certification was accepted by the Parties
on

 

7



--------------------------------------------------------------------------------

  [**]. Both Parties shall be entitled to obtain copies of all results of the
Certified Engineer’s review. The findings of the Certified Engineer were binding
on the Parties, absent fraud or manifest error. The Parties will [**] of the
Certified Engineer’s initial review. To the extent [**].

 

  k.

Process Engineering.

 

  i.

The Parties have agreed on a comparability protocol (the “Comparability
Protocol”) and an engineering protocol (the “Engineering Protocol”) for Process
Engineering, which together contain the manufacturing conditions, process
controls, testing and expected outcomes for Process Engineering, including drug
substance and drug product stability, either of which may be amended from time
to time by mutual agreement of the Parties (the Comparability Protocol and the
Engineering Protocol together, the “Process Engineering Protocols”).

 

  ii.

BioVectra and Keryx will be responsible for completing Process Engineering
consistent with the steps set forth in the Timeline and the Process Engineering
Protocols. [**] following Substantial Completion, BioVectra will commence
Process Engineering and produce [**] of Product in accordance with the Process
Engineering Protocols during Process Engineering (the “Engineering Batches”). In
accordance with the Process Engineering Protocols, BioVectra will supply Keryx
with (i) Batch Documentation from the Engineering Batches, and (ii) Product from
the Engineering Batches for evaluations, including but not limited to [**] In
the event that Process Engineering does not adhere to the Process Engineering
Protocols at any point during Process Engineering, the Parties will work [**] to
resolve any issues that prevent such adherence, which may include [**]. Process
Engineering will be considered complete upon written confirmation from both
Parties that the Comparability Report confirms adherence to the Comparability
Protocol (“Completion of Process Engineering”).

 

  iii.

Within [**] following the Amendment Effective Date, [**]. In the event that
BioVectra produces [**], provided that, if [**] are required to be produced
[**].

 

  l.

Process Validation.

 

  i.

[**] following Completion of Process Engineering, but no later than [**]
thereafter, the Parties will agree on a protocol for Process Validation, the
first draft of which will be generated by [**], that will contain the
manufacturing conditions, controls, testing and expected outcomes for Process
Validation (the “Process Validation Protocol”). In the event there is a
disagreement between the Parties with respect to one or more technical issues in
the Process Validation Protocol that prevent the Parties from

 

8



--------------------------------------------------------------------------------

  agreeing to the Process Validation Protocol within [**] following Completion
of Process Engineering, then the Parties will engage a mutually-agreed,
independent CMC expert to make a determination on the disputed technical issues.
Consent to the appointment of such CMC expert will not be [**] withheld or
delayed by either Party. The determination of such CMC expert on the disputed
technical issues will be binding on the Parties.

 

  ii.

BioVectra will be responsible for completing Process Validation consistent with
the steps set forth in the Timeline and the Process Validation Protocol. [**]
following Completion of Process Engineering but no later than [**] after
agreement by the Parties on Process Validation Protocol, BioVectra will commence
Process Validation. BioVectra must produce [**] Product during Process
Validation (the “Validation Batches”) in accordance with the Process Validation
Protocol. In accordance with the Process Validation Protocol, BioVectra will
supply Keryx with (i) Batch Documentation from the Validation Batches, and
(ii) Product from the Validation Batches for evaluations, including but not
limited to stability testing and drug product formulation. [**] Process
Validation will be considered complete upon written confirmation from both
Parties that the Process Validation Report confirms adherence to the Process
Validation Protocol (“Completion of Process Validation”).

 

  iii.

[**] for the Validation Batches in accordance with the price [**] set forth in
Appendix 1 to this Agreement and in accordance with the procedures set forth in
Section 7 hereto, provided that, [**]. In the event that Keryx requests that
BioVectra produce additional Validation Batches, [**].

 

  m.

Mock FDA Audit. As soon as practicable following Completion of Process
Validation, but no later than [**] thereafter, Keryx will engage a
mutually-agreed independent regulatory expert (the “Regulatory Expert”) to
perform a mock FDA audit of the Facility (the “Mock FDA Audit”). Consent to the
appointment of the Regulatory Expert will not be [**] withheld or delayed by
either Party. Both Parties will cooperate with the Regulatory Expert’s
reasonable requests for assistance in connection with its evaluation hereunder.
Both Parties shall be entitled to observe the Mock FDA Audit. Following
completion of the Mock FDA Audit, unless otherwise agreed by the Parties,
BioVectra will address the findings from the Mock FDA Audit prior to Keryx’s
submission of the NDA Manufacturing Supplement (the “Key Findings”), and [**] in
addressing the Key Findings as appropriate. [**].

 

  n.

Submission of NDA Manufacturing Supplement. As soon as practicable after
BioVectra has addressed the Key Findings [**], Keryx will file the NDA
Manufacturing Supplement with the FDA. Keryx will provide BioVectra with written
updates as to the status of the NDA Manufacturing Supplement every [**], until
the NDA Manufacturing Supplement has been filed with the FDA. BioVectra shall,
upon Keryx’s request, provide Keryx with all supporting data and information
relating to the Facility, the Equipment, the Manufacturing Process and any other
information reasonably necessary to obtain and maintain FDA Approval.

 

9



--------------------------------------------------------------------------------

  3.

Management

 

  a.

Following the Effective Date, Keryx and BioVectra established a supply committee
to facilitate regular and efficient communication between the Parties regarding
their activities and issues relating to the design and construction of the
Facility and the Manufacture and supply of Product under this Agreement (“Supply
Committee”). Keryx and BioVectra each designated three (3) representatives with
appropriate expertise to serve as members of the Supply Committee, which
membership may change during the course of the various activities under this
Agreement (i.e. during the design and construction phases of the Facility vs.
the Product Manufacture and supply activities thereafter). Each Party shall
select one (1) person appointed by it to the Supply Committee to serve as
co-chair. Either Party may designate substitutes for its Supply Committee
representatives to participate if one or more of such Party’s designated
representatives are unable to be present at a meeting. A Party may replace its
representatives serving on the Supply Committee from time to time by written
notice to the other Party specifying the prior representative(s) to be replaced
and the replacement(s) therefor. The co-chairpersons of the Supply Committee
shall be responsible for calling meetings, preparing and circulating an agenda
in advance of each meeting. One of BioVectra’s Supply Committee representatives
shall be responsible for preparing and issuing minutes of each meeting within
[**] thereafter. Such minutes shall not be finalized until Keryx reviews and
confirms with BioVectra the accuracy of such minutes in writing within [**]
after Keryx receives such minutes. If BioVectra does not receive any written
comments on such minutes from Keryx within such [**] period, then such minutes
shall be deemed to be approved by Keryx.

 

  b.

The Supply Committee shall meet at least once [**] until successful completion
and validation of the Facility and the Manufacturing Procedure and thereafter
once every [**], and more frequently as the Parties deem appropriate, on such
dates, and at such places and times as the Parties shall agree. Both Parties may
agree in writing to cancel one or more Supply Committee meetings. Meetings of
the Supply Committee may be held by audio or video teleconference with the
consent of each Party. Meetings of the Supply Committee that are held in person
shall occur at such place as the Supply Committee may determine based on the
agenda proposed for the meeting and the place of convenience as relating to the
agenda items. The members of the Supply Committee also may be polled or
consulted from time to time by means of electronic mail or correspondence, as
deemed necessary or appropriate. With the consent of each co-chair, other
representatives of each Party or of third parties involved in the design and
construction of the Facility and Manufacture and supply of Product may attend
meetings of the Supply Committee as non-voting participants.

 

10



--------------------------------------------------------------------------------

  c.

The Supply Committee shall operate by consensus. With respect to matters to be
discussed by the Supply Committee, the representatives of each Party shall
present a unified position on behalf of such Party. In the absence of consensus
of Supply Committee members with respect to any matter before the Supply
Committee, such matter shall be deemed not to have been approved by the Supply
Committee and the matter shall be escalated to each Party’s senior management
for review and consideration.

 

  d.

In addition to its overall responsibility for overseeing the Parties’ activities
with respect to design and construction of the Facility and Manufacture and
supply of Product under this Agreement, the Supply Committee shall in
particular:

 

  (a)

Review and update during design of Facility;

 

  (b)

Review and update during construction of Facility;

 

  (c)

Review Process Engineering and Process Validation;

 

  (d)

Oversee Manufacture and quality of Product, including labeling, packaging,
logistics;

 

  (e)

Discuss any changes to Manufacturing Procedure or Specifications;

 

  (f)

Oversee and coordinate regulatory activities;

 

  (g)

Discuss changes to Forecast and supply schedule;

 

  (h)

Oversee and agree Process Development Work and any resulting [**] to the
Manufacturing Procedure;

 

  (i)

Oversee and address issues that may affect the Timeline;

 

  (j)

Oversee any other aspects expressly contemplated by this Agreement or otherwise
mutually agreed by the Parties in writing; and

 

  (k)

Establish such working groups or sub-committees as it may choose from time to
time to accomplish its purposes.

 

  e.

The Supply Committee shall have only those powers set forth herein, and, without
limiting the generality of the foregoing, shall not have any power to amend,
modify or waive compliance with this Agreement.

 

  4.

Product Supply & Purchase

 

  a.

During the Term of this Agreement, BioVectra will Manufacture Product in
accordance with the terms and conditions of this Agreement exclusively for Keryx
for the US, Europe and any other market in which Keryx has license to sell
(“Territory”) in the Facility [**].

 

  b.

Starting Materials. [**] all Starting Materials used in the Manufacture of
Product. [**]orderly supply of Starting Materials, [**] Starting Materials in
sufficient volumes [**].

 

11



--------------------------------------------------------------------------------

  c.

Minimums. Subject to Section 4.d, the minimum order quantity (“Minimum Order
Quantity”) for [**]:

[**]

 

  d.

Subject to BioVectra’s termination right in Section 13.c, [**].

 

  e.

Forecasting.

 

  i.

Keryx will provide to BioVectra a non-binding, rolling forecast of its estimated
Product requirements for a [**] period. Keryx will provide such forecast to
BioVectra [**] during the Term of this Agreement.

 

  ii.

Keryx will provide BioVectra with a rolling [**] non-binding forecast of its
Product requirements consistent with the Minimum Order Quantities and the
Working Capacity (the “Forecast”). Keryx will commence providing such Forecast
within [**] following the Amendment Effective Date, and update such Forecast no
later than [**] after the start of [**] thereafter.

 

  f.

Purchase Orders. Purchase and shipment of Product will be in response to binding
written purchase orders submitted by Keryx according to the process set out
herein. At least [**] prior to the commencement of [**] in the Supply Term,
Keryx will place a binding purchase order for all its requirements of Product
for the subsequent [**]. Purchase orders will be confirmed by BioVectra for
acceptance and BioVectra shall not reject any Keryx purchase orders for Product
that are in accordance with the Minimum Order Quantities and the terms and
conditions of this Agreement. Each purchase order shall be on such form of
purchase order or document [**]. BioVectra shall be obligated to manufacture and
supply such quantities of Product as are set forth in each purchase order and
deliver such quantities in accordance with the mutually agreed-upon delivery
schedule. For the purposes of this Agreement, “delivery” of Product means [**].
BioVectra shall, within [**] of receipt of a purchase order, confirm in writing
that the purchase order has been accepted, including the confirmation of the
mutually agreed upon delivery date(s) for the Product listed in such purchase
order. BioVectra shall be required to accept the purchase orders (or portions
thereof, as applicable) submitted to BioVectra in accordance with the terms and
conditions of this Agreement. In the event that the terms of any purchase order
or purchase order acceptance are not consistent with this Agreement, the terms
of this Agreement shall prevail. [**].

 

  g.

Shortfalls. If BioVectra fails, or anticipates that it will fail, to Manufacture
and deliver the quantity of Product set forth in a purchase order for which
BioVectra has provided a notice of acceptance in accordance with the delivery
schedule set forth in such purchase order [**] then BioVectra will notify Keryx
as soon as practicable (each such failure, a “Shortfall”). Within [**] of
receipt of notification of a Shortfall, Keryx will provide to BioVectra written
notification of its decision to either [**].

 

12



--------------------------------------------------------------------------------

  h.

If there is a [**], then within [**] following written notification by either
Party of [**] the Parties will (i) develop a plan, [**] and (ii) [**] implement
such plan. [**].

 

  i.

If, after the first [**] of Product manufactured in the Facility, BioVectra
delivers less than [**] of the volume of Product ordered by Keryx [**],
BioVectra shall [**]. If there is a dispute as to the quantity delivered, the
Parties will work in good faith towards prompt resolution.

 

  j.

If, commencing with [**], BioVectra delivers less than [**] of the volume of
Product ordered by Keryx [**], BioVectra shall [**]. If there is a dispute as to
the quantity delivered, the Parties will work in good faith towards prompt
resolution.

 

  k.

Any changes to the Manufacturing Procedure, Manufacturing schedule, the Keryx
Release requirements or quality requirements and associated impact(s), including
impacts to costs, will be reviewed and assessed prior to implementation, and in
all cases subject to the prior mutual agreement of both Parties.

 

  l.

Process Development.

 

  i.

Whether initiated by Keryx, BioVectra, or a joint effort of the two Parties,
BioVectra may, at Keryx’s cost, from time to time and with the prior written
agreement of Keryx, engage in Process Development Work. “Process Development
Work” means the conduct by BioVectra of activities to develop, confirm and/or
refine processes for producing the Product and/or activities to develop,
optimize and/or scale-up a manufacturing process suitable for GMP Manufacture of
the Product. A Party wanting to initiate Process Development Work will bring a
proposed plan to the Supply Committee for consideration, approval, and further
development. The Supply Committee will receive regular updates regarding the
Process Development Work and generally oversee its progress. Any Improvements to
the Manufacturing Procedure will be the sole and exclusive property of Keryx.

 

  ii.

Following completion of any Process Development Work, BioVectra shall within the
timeline approved by the Supply Committee provide Keryx with a final written
report on the development work completed, including, if called for in the
written project plan agreed by the Supply Committee for the Process Development
Work, the impact of any such Process Development Work on the costs to
Manufacture Product.

 

  iii.

If called for in the written project plan agreed by the Supply Committee for the
Process Development Work, BioVectra shall perform one or more process
development runs and Manufacture non-GMP process development

 

13



--------------------------------------------------------------------------------

  batches of Product in accordance with the project plan. BioVectra will provide
the services to perform such process development runs and produce such process
development batches in accordance with the project plan. BioVectra shall provide
Keryx with all process development batches requested by Keryx that result from
any partial or completed process development runs. While there will be no final
specifications for acceptance of process development batches, the Parties will
mutually agree on certain target quality attributes, to be set forth in the
applicable project plan.    BioVectra shall provide analytical testing of the
batch as agreed by the Parties in each project plan and will report the results
to Keryx. Keryx shall have the right to make whatever further use of such
process development batches as it shall determine, provided that such use does
not violate any Applicable Law.

 

  iv.

If, as a result of any Process Development Work, the cost to Manufacture Product
is reduced (including a situation in which the yield is increased or cycle time
is reduced), [**] subject to Keryx consenting to, and the implementation by
BioVectra of, the process development improvements resulting from the Process
Development Work. Notwithstanding the foregoing, before any [**] between the
Parties, [**].

 

  v.

The Parties shall mutually agree on the proposed plan for Keryx’s [**]. If the
Parties disagree, they shall submit such dispute to an independent
pharmaceutical manufacturing expert agreed by the Parties (an “Expert”) for
evaluation, provided that both Parties shall be entitled to observe and obtain
copies of all results of such evaluation. The Expert must be of recognized
standing in the industry, and consent to the appointment of such Expert will not
be [**] withheld or delayed by either Party. The Expert will determine the
resulting cost reduction. Both Parties shall cooperate with the Expert’s
reasonable requests for assistance in connection with its evaluation hereunder.
The findings of the Expert shall be binding on the Parties, absent fraud or
manifest error. The Parties shall [**] the Expert.

 

  m.

Non-Compete and Non-Use.

 

  i.

Other than [**] during the Term and for [**] after expiry of Term (unless
terminated by Keryx pursuant to Section 13.b.ii or 13.b.iii and for termination
by BioVectra under Section 13.d.) BioVectra and its Affiliates agrees that they
will not, directly or with or on behalf of a third party, develop, market,
advertise, promote, Manufacture, supply, distribute, offer to sell or sell: [**]
without Keryx’s prior written consent. In all cases, under no circumstances will
BioVectra (or any of its Affiliates) use any Keryx Technology, Improvements or
Confidential Information of Keryx to Manufacture, for itself or for any other
person or entity other than for Keryx pursuant to this Agreement any product at
any time, or for any other purpose other than for the Manufacture of Product for
Keryx hereunder, and such

 

14



--------------------------------------------------------------------------------

  obligation not to use any Keryx Technology, Improvements or Confidential
Information of Keryx shall survive the expiration or termination of this
Agreement.

 

  ii.

Subject to Section 4.m.i, BioVectra [**] with BioVectra’s obligations to Keryx
under this Agreement.

 

  5.

Product Quality, Disposition & Release

 

  a.

Product Manufacture. BioVectra will Manufacture Product according to the
Manufacturing Requirements. The Quality Agreement contains and governs all
quality-related matters and sets forth the responsibilities of the Parties with
respect to certain tasks, including change control, deviations, stability,
complaints, records, sampling, testing, retaining of samples, release, as well
as tasks related to regulatory reporting, investigations, and recalls.

 

  b.

BioVectra Disposition. Each Batch of Product will be sampled and tested by
BioVectra against the Manufacturing Requirements. The quality assurance
department of BioVectra will review the documentation relating to the
Manufacture of the Batch and assess if the Manufacture has taken place in
compliance with the Manufacturing Requirements. In addition to any requirements
set forth in the Quality Agreement, and in accordance with the Manufacturing
Requirements, BioVectra shall provide to Keryx a Certificate of Compliance,
Certificate of Analysis, certificate of origin (including a BSE / TSE
statement), and copies of any Batch deviations (collectively “Batch
Documentation”) for each Batch of Product that BioVectra has deemed to meet the
Manufacturing Requirements (hereinafter, “BioVectra Disposition”). Such Batch
Documentation will be delivered to Keryx by electronic mail in the form of a PDF
upon BioVectra Disposition. No Keryx Release of any Batch of Product
Manufactured under this Agreement may occur until BioVectra Disposition for such
Batch has occurred. Upon Keryx’s request, BioVectra will also deliver to Keryx
all Records and Supporting Documentation in the possession or under the control
of BioVectra relating to the Manufacture of each Batch of Product (or any
intermediate or component of Product).

 

  c.

Keryx Release. Upon BioVectra Disposition of a Batch of Product Manufactured
under this Agreement, Keryx shall review such Batch’s Batch Documentation in
order to determine that the Product complies with the Manufacturing Requirements
and is ready for shipment. Keryx’s Quality department will review the
documentation provided by BioVectra for any Batch of Product, and will provide
BioVectra with the documentation of lot disposition or, otherwise, with its
justified objections to issuing the certificate of lot disposition in accordance
with the Quality Agreement (hereinafter, “Keryx Release”).

 

  d.

Stability Testing. During each [**]. Any additional Batches designated for
stability testing will be considered outside of the scope of this Agreement
[**].

 

15



--------------------------------------------------------------------------------

  e.

Facility Status. BioVectra shall [**] ensure that at all times during the Term
of this Agreement, the Facility is in a qualified and validated state
appropriate for inclusion as a manufacturing site for Product as required by the
applicable Authorities, Applicable Law, the Manufacturing Requirements, and any
Health Registrations and shall ensure that at all times there is sufficient
capacity to Manufacture Product ordered hereunder.

 

  f.

Location of Manufacturing Activities. Notwithstanding anything to the contrary
contained herein, except as set forth in Section 4.a of this Agreement, all
Manufacturing activities shall occur at the Facility and BioVectra may not
change the location of such Manufacture to a different facility (for all or any
portion of the Manufacture of Product hereunder) unless consented to by Keryx in
writing in Keryx’s sole discretion; provided, that in all cases no change of
Facility shall relieve BioVectra of any of its obligations under this Agreement.
BioVectra shall provide to Keryx supporting data in order to permit Keryx to
amend its (and its Affiliate’s and designee’s, as applicable) regulatory filings
to reflect any such change and shall otherwise cooperate in good faith with
Keryx to comply with all regulatory obligations arising out of such changes (and
BioVectra shall reimburse Keryx for all costs incurred in connection therewith).

 

  g.

Person in Plant. At all times during the Term of this Agreement, Keryx shall be
allowed to have two representatives on site at the Facility (including adequate
temporary desk space and other reasonable resources available to these
representatives during the periods they are at the Facility) and access to all
applicable portions of the Facility (including the Manufacturing train), and all
Records, for the purpose of observing, reporting on, and consulting as to the
activities hereunder (hereinafter, “Keryx On-Site Representatives”). The Keryx
On-Site Representatives shall be appropriately trained by Keryx (e.g., GMP
training), shall observe at all times BioVectra’s policies and procedures as
they pertain to the Facility, and comply with all reasonable directions of
BioVectra in relation to the same. BioVectra may refuse or limit in its sole
discretion at any time admission to the Facility by any Keryx On-Site
Representative who fails to observe policies or comply with reasonable
directions.

 

  h.

Quality Agreement. In the event of any discrepancy or inconsistency between the
tasks listed in such Quality Agreement and the terms of this Agreement, the
terms of the Quality Agreement will govern with respect to quality matters and
other similar matters, and the terms of this Agreement shall govern with respect
to all other matters; provided, that the Quality Agreement may not be
interpreted or construed by either Party as amending or modifying in any way any
terms of this Agreement except those terms specifically governed by the Quality
Agreement. The Quality Agreement may be modified or amended by the Parties, in
writing; provided, that such modification or amendment shall not be deemed to
modify or amend the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

  i.

Batch Failure. BioVectra agrees to notify Keryx within [**] of discovery after
any Batch failure which could result in BioVectra’s inability to meet the agreed
upon delivery dates, or of learning of any failure of any Batch of Product to
meet Specifications or the Manufacturing Requirements, or if BioVectra has any
other safety or efficacy concerns with respect to a Batch of Product. BioVectra
agrees not to Reprocess any Batch of Product, or any intermediate in the
Manufacture of Product, without the prior written approval of Keryx in writing
(in Keryx’s sole discretion). Should Keryx provide such approval, BioVectra will
Reprocess the affected Batch(es) or intermediate(s) in the Manufacture of
Product at its own cost. BioVectra will schedule any Reprocess as soon as
practicable.

 

  6.

Regulatory Requirements

 

  a.

Sarbanes-Oxley Compliance. Without limiting the foregoing, if and to the extent
reasonably necessary to ensure Keryx’s continuing compliance with the
requirements of the Sarbanes-Oxley Act of 2002 (as determined by Keryx in its
sole discretion), BioVectra shall, at Keryx’s request, provide the appropriate
report(s) as established by the Statement on Standards for Attestation
Engagements No. 16 (SSAE 16) (or its successor standard), and other report(s) as
requested by Keryx covering the manufacturing services provided by BioVectra to
Keryx. The audit will be performed at BioVectra’s expense and audit findings
shall be provided to Keryx on an annual basis consistent with SSAE 16 (or its
successor standard) and with the requirements of the Keryx. The report should be
prepared by a public accounting firm that is reasonably acceptable to Keryx
(preferably one of the Big Four – Deloitte, Ernst & Young, KPMG or
PricewaterhouseCoopers). Any material weaknesses in BioVectra’s internal
controls revealed by the audit will be promptly remedied by BioVectra.

 

  b.

Filing and Maintenance of the Health Registrations. As between the Parties,
Keryx shall have the sole right to prepare and file for the Health Registrations
with the applicable Authorities and, for clarity, BioVectra shall have no right
to do so and shall not communicate with any Authorities in connection with any
Health Registration. If determined by Keryx in its sole discretion, Keryx shall
have the right to include a designation of BioVectra and the Facility as a
manufacturer and manufacturing site of Product in the applicable Health
Registrations. Notwithstanding the foregoing, if, in connection with Keryx’s
state licensing requirements for pharmaceutical manufacturers in the United
States, BioVectra is required to register with a state as a manufacturer in
order for Keryx to obtain its license with such state, BioVectra shall do so
promptly at Keryx’s request.

 

  c.

CMC Information. Keryx, in its discretion, may provide BioVectra with CMC
information applicable to BioVectra for BioVectra to Manufacture Product in
accordance with this Agreement and the Health Registrations (hereinafter, “CMC
Information”), and BioVectra shall comply with all such CMC Information in
performing its activities hereunder. Any changes to a Quality Module section of
a Health Registration after the Amendment Effective Date will need to be
reviewed

 

17



--------------------------------------------------------------------------------

  for scope changes to the manufacturing schedule, release requirements or
quality requirements and associated impact(s), including impacts to costs prior
to implementation. For clarity, all CMC Information shall be considered
Confidential Information of Keryx hereunder.

 

  d.

Regulatory Support for Maintaining Filings. For regulatory filings that occur
after FDA Approval of the Facility, BioVectra shall perform, [**], the
activities (including tests and also including at Keryx’s request, preparing
documents to support Quality Modules for filing or filing related support for
the Health Registrations) in connection with the receipt and maintenance of the
Health Registrations as requested in writing by Keryx from time to time, which
activities shall be performed by BioVectra in compliance with all Applicable
Law. In all cases, BioVectra shall be prepared for any and all inspections,
including pre-approval inspections, by Authorities. Without limitation of the
foregoing, BioVectra shall provide Keryx with such information and assistance as
Keryx may [**] for purposes of applying for and maintaining all relevant Health
Registrations for Product including providing Keryx with all reports,
authorizations, certificates, methodologies, specifications and other
documentation in the possession or under the control of BioVectra (or any of its
Affiliates) relating to the pharmaceutical/technical development and/or
Manufacture of Product or any component thereof. BioVectra hereby grants Keryx
an irrevocable, perpetual, worldwide, fully paid-up license, with the right to
grant sublicenses (through multiple tiers) to use such information, data and
other BioVectra Technology reflected in such documentation for the purpose of
obtaining and maintaining the Health Registrations for Product as well as a
right of reference to any regulatory approvals of BioVectra for use in
connection with Product.

 

  e.

Communications by Keryx. For purposes of clarity, nothing in this Agreement,
including the provisions of this Section 6, shall restrict the right of Keryx
(or its Affiliates or other designees) from taking any action that it deems to
be appropriate or required by Applicable Law with respect to Product, including
making a timely report to a given Authority or other governmental entity with
respect to Product.

 

  7.

Invoicing, Payment & Shipping

 

  a.

BioVectra will invoice Keryx for Product in accordance with the pricing [**] set
forth in Appendix 1 upon [**]. Keryx will pay for invoices less any holdback for
disputed amounts, within [**] of invoice receipt. [**] Akebia Therapeutics,
Inc., [**], 245 First Street, Cambridge, MA 02142 USA.

 

  b.

Keryx will be responsible for [**].    Keryx will also be responsible, [**].
After Product delivery, Keryx will review the Batch Documentation and, within
[**]. Once BioVectra has received a written authorization to ship from Keryx,
BioVectra shall promptly comply with Keryx’s shipping instructions. For the
avoidance of doubt, BioVectra shall not ship Product from the Facility until
[**]. Notwithstanding the

 

18



--------------------------------------------------------------------------------

  foregoing, if so requested by Keryx, BioVectra shall store Product on site at
the Facility for up to [**]. Whether or not Product has shipped from the
Facility, Keryx does not waive its right to reject the Product under Section 8
by not providing such rejection within the aforementioned [**] period.

 

  c.

Any services requested that are beyond the activities related to design and
construction of the Facility, Manufacture of Product, [**]. BioVectra will
charge Keryx according to BioVectra’s FTE hourly rate[**], for any such ad hoc
services.

 

  8.

Nonconforming Product & Recalls

 

  a.

Acceptance of Product. Keryx or its designees shall have [**]to inspect Product
for Nonconformance. Keryx or its designees may inspect the Product, review the
Batch Documentation for each Batch of Product, test samples of the Batch of
Product against the Specifications, and perform any or all of the quality
control procedures outlined in the Quality Agreement to determine if there is a
Nonconformance. During this review period, the Parties agree to respond
promptly, but in any event within [**], to any reasonable inquiry or request for
a correction or change by the other Party with respect to such Batch
Documentation. Keryx has no obligation to accept a Batch if such Batch does not
comply with the Manufacturing Requirements. Notwithstanding the foregoing, in
the event there is a Nonconformance that is a [**], then Keryx shall promptly,
and in no event more than [**] after discovery of such Nonconformance, notify
BioVectra of [**]. If Keryx rejects a Batch of Product or a portion thereof
pursuant to this section for Nonconformance, Keryx will inform BioVectra of the
reason in writing. If BioVectra confirms that the Product(s) shall be rejected
for Nonconformance or if, pursuant to Section 8.b the independent testing lab or
GMP consultant determines there has been a Nonconformance, then [**] Moreover,
the Parties will meet to discuss, evaluate and analyze the reasons for and
implications of the Nonconformance.

 

  b.

Quality Disputes. If BioVectra does not agree with Keryx’s rejection of the
Product pursuant to Section 8.a, the difference of opinion shall be first
negotiated in good faith by the Parties through their quality assurance
representatives, who will attempt in good faith to resolve any such disagreement
and Keryx and BioVectra will follow their respective SOPs to determine the
conformity of the Product to the Manufacturing Requirements. If such dispute is
not resolved within [**] after BioVectra’s receipt of Keryx’s written notice of
its disagreement, the Parties shall submit such dispute to a mutually acceptable
independent third party laboratory for such laboratory’s determination as to
whether Product meets or fails to meet Specifications and/or mutually acceptable
independent GMP consultant in the case of an alleged failure to comply with GMP
or any of the other Manufacturing Requirements, as appropriate. The laboratory
and consultant, as applicable, must be of recognized standing in the industry,
and consent to the appointment of such laboratory and consultant will not be
[**] withheld or delayed by either Party. Such laboratory will use the test
methods contained in the applicable Specifications and the Quality Agreement.
[**]. The ultimate disposition of Nonconforming Product will be the
responsibility of Keryx’s quality assurance department.

 

19



--------------------------------------------------------------------------------

  c.

Customer Returns. Keryx will have the responsibility for handling customer
returns of the Products. BioVectra will give Keryx any assistance that Keryx may
reasonably require to handle the returns.

 

  d.

Recalls. If a recall or return results from, or arises out of, a failure by
BioVectra to provide Product that conforms to the Specifications or other
Manufacturing Requirements, in addition to the amounts payable under this
Agreement, BioVectra will also be responsible for the documented out-of-pocket
expenses of the recall or return. [**] If Product is recalled because the
Product Manufactured and released by BioVectra deviates from the Specifications
or otherwise does not meet the Manufacturing Requirements, Keryx shall have the
right to avail itself of the remedies set forth in Section 8.a above.

 

  9.

Warranties & Indemnifications

 

  a.

BioVectra warrants and represents that:

 

  i.

BioVectra is a corporation duly organized, validly existing and in good standing
under the laws of the Prince Edward Island, Canada;

 

  ii.

BioVectra has full right, power and authority to enter into this Agreement, and
that the execution and performance of this Agreement shall not constitute a
violation of any material covenant of restriction, or breach of any obligation
under any other agreement, contract, commitment, rule, or regulation to which
BioVectra is a party or by which BioVectra is bound;

 

  iii.

the Product supplied to Keryx shall meet all the Manufacturing Requirements;

 

  iv.

when delivered, Keryx will have good and marketable title, free and clear of any
liability, pledge, lien, restriction, claim, charge, security interest and/or
other encumbrance, to all Product;

 

  v.

the work hereunder will be performed with requisite care, skill and diligence,
by individuals who are appropriately trained and qualified and in facilities
suited for such work;

 

  vi.

the conduct and the provision of the work hereunder, including use of any
BioVectra Technology, will not violate any patent, trade secret or other
proprietary or intellectual property rights of any third party and BioVectra
will promptly notify Keryx in writing should BioVectra become aware of any
claims asserting such violation; and

 

  vii.

BioVectra and its officers and directors and any person or entity engaged by
BioVectra in connection with the Manufacture of Product or performance of any
other obligations under this Agreement: (i) have not been debarred and are not
subject to a pending debarment pursuant to section 306 of the United States
Food, Drug and Cosmetic Act, 21 U.S.C. § 335a; (ii) are not ineligible to
participate in any federal and/or state

 

20



--------------------------------------------------------------------------------

  healthcare programs or federal procurement or non-procurement programs (as
that term is defined in 42 U.S.C. § 1320a-7b(f)); (iii) are not disqualified by
any government or regulatory authorities from performing specific services, and
are not subject to a pending disqualification proceeding; and (iv) have not been
convicted of a criminal offense related to the provision of healthcare items or
services and are not subject to any such pending action. BioVectra will notify
Keryx immediately if BioVectra and its officers and directors and any person or
entity engaged by BioVectra in connection with the Manufacture of Product or
performance of any other obligations under this Agreement is subject to the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of BioVectra’s knowledge, is
threatened

 

  b.

Keryx warrants and represents that:

 

  i.

Keryx is duly organized validly existing and in good standing under the laws of
the State of Delaware, USA;

 

  ii.

Keryx has full right, power and authority to enter into this Agreement, and that
the execution and performance of this Agreement shall not constitute a violation
of any material covenant or restriction, or breach of any obligation under any
other agreement, contract, commitment, rule, or regulation to which Keryx is a
party or by which Keryx is bound;

 

  iii.

To the knowledge of Keryx, the provision of and use of any Keryx Technology will
not violate any patent, trade secret or other proprietary or intellectual
property rights of any third party and Keryx will promptly notify BioVectra in
writing should Keryx become aware of any claims asserting such violation; and

 

  iv.

Keryx has or will maintain all the necessary qualified personnel, equipment,
materials, quality systems recall procedures, facilities and support to maintain
performance hereunder.

 

  c.

Indemnifications. BioVectra will defend, indemnify, and hold Keryx and its
directors, officers, employees, agents and Affiliates (all the foregoing “Keryx
Indemnitees”), harmless from any and all losses, liabilities, judgments, fines,
penalties, damages and reasonable out-of-pocket expenses, including [**] (all
the foregoing “Losses”), arising from or related to any and all third-party
related claims, actions, suits or proceedings (all the foregoing “Third-Party
Claims”) arising as a result of [**].

 

  d.

Keryx will defend, indemnify, and hold BioVectra and its directors, officers,
employees, agents and Affiliates (all the foregoing “BioVectra Indemnitees”),
harmless from any and all Losses arising from or related to any and all
Third-Party Claims arising as a result of [**].

 

21



--------------------------------------------------------------------------------

  e.

In the event a Party seeks indemnification under this Section 9 (each an
“Indemnitee”), it shall: (i) inform the other Party (the “Indemnifying Party”)
of a Third-Party Claim as soon as reasonably practicable (and in any event
within [**]) after it receives notice of the Third-Party Claim; (ii) shall
permit the Indemnifying Party to assume direction and control of the defense of
the Third-Party Claim (including the right to settle the claim solely for
monetary consideration with no admission of fault and using legal counsel of its
choice) at the Indemnifying Party’s expense; and (iii) shall cooperate as
reasonably requested (at the expense of the Indemnifying Party) in the defense
of the claim; provided, however, no Indemnitee, as applicable, shall be required
to admit fault or responsibility in connection with any settlement. An
Indemnitee’s failure to perform any obligations under this Section 9 shall not
relieve the Indemnifying Party of its obligations under this Section 9 except to
the extent that the Indemnifying Party can demonstrate that it has been
materially prejudiced as a result of such failure. An Indemnitee shall have the
right participate in and observe the proceedings through its own separate legal
counsel at its own expense.

 

  f.

Disclaimer. Except as otherwise set forth in this Agreement, neither Party makes
any warranties, express or implied, with respect to the Product. No
representation or statement not expressly contained in this Agreement shall be
binding upon a Party as a warranty or otherwise. The stated warranties are
exclusive and in lieu of all other warranties provided by law.

 

  10.

Insurance.

 

  a.

BioVectra and Keryx will maintain comprehensive general liability insurance
(which may be in the form of primary insurance and umbrella coverage) with an
aggregate limit of [**] and product liability insurance against claims regarding
the Product under this Agreement at an aggregate limit of [**]. Each Party shall
maintain such insurance during the Term of this Agreement and, thereafter, for
so long as it customarily maintains insurance for itself for similar products
and activities, but in no event less than [**]. Each Party shall cause the other
Party to be named as an additional insured under such insurance and shall
provide the other Party proof of such insurance upon request. If requested each
Party will give the other a certificate of insurance evidencing the above and
showing the name of the issuing company, the policy number, the effective date,
the expiration date, and the limits of liability. The insurance certificate will
further provide for a minimum of [**] written notice to the insured of a
cancellation of the insurance.

 

  11.

Confidential Information

 

  a.

Confidential Information. Each of the Parties shall protect all information
supplied or revealed to it by the other Party pursuant to this Agreement
(“Confidential Information”), and shall not directly or indirectly disclose to
any third party the other Party’s Confidential Information without the prior
written consent of the other Party. Neither Party will use the other Party’s
Confidential Information for any purpose except as may be necessary for such
Party to perform its obligations pursuant to this Agreement or to exercise its
rights under this Agreement.

 

22



--------------------------------------------------------------------------------

  Confidential Information shall include any and all non-public scientific,
technical, financial, regulatory, business information, or data or trade secrets
in whatever form (written, oral or visual) that may be furnished or made
available by the disclosing Party to the other Party, whether marked in writing
or communicated in visual or oral form. Confidential Information of Keryx
includes (i) the Manufacturing Procedure, Keryx Supplied Materials, Keryx
Technology, the Manufacturing Requirements, and Improvements; (ii) development
and marketing plans, regulatory and business strategies, financial information,
and Forecasts of Keryx; (iii) information regarding the Facility design and
construction; and (iv) all information of third parties that Keryx has an
obligation to keep confidential. Confidential Information of BioVectra includes
(i) BioVectra Technology; (ii) capabilities, regulatory and business strategies,
financial information; and (iii) all information of third parties that BioVectra
has an obligation to keep confidential.

 

  b.

Treatment of Confidential Information. Each Party shall take such steps as are
reasonably required (including, without limitation, such steps as such Party
takes to protect its own proprietary information) to protect the other Party’s
Confidential Information from unauthorized disclosure or use. Product, Records
and other reports and information provided by, or on behalf of, BioVectra to
Keryx shall be deemed Confidential Information of Keryx, as to which Keryx shall
be deemed the disclosing Party for purposes of this Agreement. The Parties
acknowledge and agree that BioVectra and its employees shall have access to
Confidential Information of Keryx (which may include information from its
Affiliates, its licensors and third party business partners). Except as
otherwise stated in this Section 11, for purposes of this Agreement, the terms
of this Agreement shall be deemed to be Confidential Information of both
Parties. Confidential Information also includes third-party confidential
information supplied by receiving Party to disclosing Party hereunder.

 

  c.

Permitted Disclosures. Nothing in this Section 11 shall be construed to impose a
confidentiality obligation on a Party in connection with any Confidential
Information to the extent such information can be shown by clear and convincing
evidence: (i) is at the time of disclosure already known to the receiving Party
(as clearly established by such Party’s prior written records); (ii) is at the
time of disclosure or subsequently becomes part of the public domain through no
fault, act or omission of the receiving Party; (iii) is subsequently disclosed
to the receiving Party by a third party whose receipt and disclosure of such
Confidential Information does not, constitute a violation of any confidentiality
obligation; or (iv) is independently developed by the receiving Party by
employees having no access to or knowledge of Confidential Information received.
Further, a receiving Party shall be entitled to disclose the disclosing Party’s
Confidential Information that is required by a court or government agency to be
disclosed; provided that the receiving Party shall promptly provide the
disclosing Party notice in writing of any proposed disclosure under this
subsection and an opportunity to object to the disclosure or seek confidential
treatment thereof. If so requested, the receiving Party shall provide reasonable
assistance in opposing such disclosure or seeking a

 

23



--------------------------------------------------------------------------------

  protective order or other limitations on disclosure. If, after providing such
notice and assistance as required herein, the receiving Party remains legally
required to disclose any Confidential Information, the receiving Party shall
disclose no more than that portion of the Confidential Information which, on the
advice of the receiving Party’s legal counsel, is require to be disclosed and,
upon the disclosing Party’s request, shall [**] to obtain assurances from the
applicable court or agency that such Confidential Information will be afforded
confidential treatment. A receiving Party may disclose a Party’s Confidential
Information to its Affiliates, and to its and their directors, employees,
consultants, contractors and agents; provided, however, that (i) any such
Affiliates, directors, employees, consultants, contractors and agents are bound
by written obligations of confidentiality with respect to the disclosing Party’s
Confidential Information that are at least as restrictive as those set forth in
this Agreement; (ii) the receiving Party remains liable for the compliance of
such Affiliates, employees, consultants, contractors and agents with such
obligations; and (iii) in the case of BioVectra as the receiving Party, such
disclosure is only to the extent necessary for BioVectra to carry out its
obligations under this Agreement. Furthermore, during the Term, Keryx may
disclose Confidential Information of BioVectra relating to the development
and/or Manufacture of Product to entities with whom Keryx has (or may have) a
marketing and/or development collaboration or to bona fide actual or prospective
underwriters, investors, lenders or other financing sources, or to potential
acquirers of the business to which this Agreement relates, and who in each case
have a specific need to know such Confidential Information and who are bound by
a like obligation of confidentiality and restrictions on use.

 

  d.

Public Announcements. Neither Party shall issue any public announcement, press
release, or other public disclosure of this Agreement, regarding this Agreement,
or its subject matter, without the other Party’s prior written consent, except
for any such disclosure that is, in the opinion of the discloser’s counsel,
required by Applicable Law or the rules or common practices of a stock exchange
on which the securities of the discloser are listed.

 

  e.

No Rights/Remedies. All Keryx Confidential Information which BioVectra or its
personnel shall obtain or be given access pursuant to or in connection with this
Agreement shall be and remain the sole property of Keryx, and BioVectra shall
have no rights or interests (except as expressly provided herein) to or in such
Confidential Information. The Parties recognize and agree that an action for
damages may be inadequate to enforce the restrictions and rights set forth in
this Section 11. BioVectra’s breach or imminent breach of this Section 11 may
cause immediate and irreparable harm and unascertainable damages to Keryx. The
Parties agree that in the event of any breach or imminent breach of this
Section 11, Keryx shall be entitled, in addition to any other right or remedy it
may have at law or in equity, to seek and obtain injunctive relief, without the
need to post bond or other security or show monetary damages.

 

24



--------------------------------------------------------------------------------

  12.

Intellectual Property

 

  a.

Keryx Technology. All rights to and interests in Keryx Technology (including all
intellectual property rights therein) will remain solely with Keryx and no right
or interest therein is transferred or granted to BioVectra under this Agreement.
BioVectra acknowledges and agrees that it does not acquire a license or any
other right to Keryx Technology except for the limited purpose of carrying out
its duties and obligations under this Agreement, and that such limited,
non-exclusive, license will expire upon the completion of such duties and
obligations or the termination or expiration of this Agreement, whichever is the
first to occur.

 

  b.

BioVectra Technology. All rights to and interests in BioVectra Technology will
remain solely in BioVectra and, except as otherwise set forth in this Agreement,
no right or interest therein is transferred or granted to Keryx under this
Agreement. During the Term of this Agreement, BioVectra hereby grants to Keryx a
non-exclusive, perpetual, irrevocable, royalty-free, fully-paid-up, worldwide,
transferable and sublicensable right and license to Keryx and its Affiliates to
use and modify BioVectra Technology to research, develop, Manufacture, have
Manufactured, distribute, offer for sale, sell, market, and otherwise dispose of
Product.

 

  c.

Improvements. BioVectra agrees (i) to promptly disclose to Keryx all
Improvements related to Keryx Technology; (ii) that all Improvements related to
Keryx Technology (and all intellectual property rights related thereto) will be
the sole and exclusive property of Keryx; and (iii) that BioVectra will assign
and does assign all Improvements related to Keryx Technology (and all
intellectual property rights related thereto) to Keryx (or its designee) without
additional compensation to BioVectra. BioVectra will take such steps as Keryx
may reasonably request (at Keryx’s expense) to vest in Keryx (or its designee)
ownership of the Improvements related to Keryx Technology, and all intellectual
property rights related thereto. In furtherance of the foregoing, BioVectra
shall, upon request by Keryx, promptly undertake and perform (and/or cause its
Affiliates and its and their respective employees and/or contractors to promptly
undertake and perform, as applicable) such further actions as are reasonably
necessary for Keryx to perfect its right, title and interest in and to any such
Improvements, and all intellectual property rights associated therewith,
including by causing the execution of any assignments or other legal
documentation, and/or providing Keryx or its patent counsel with reasonable
access to any employees or contractors who may be inventors of such
Improvements, and any intellectual property rights associated therewith.

 

  d.

Non-Exclusive License. During the Term of this Agreement, BioVectra agrees to
grant to Keryx a non-exclusive, perpetual, irrevocable, fully paid-up, worldwide
license, to use Improvements made solely by BioVectra personnel and that relate
solely to BioVectra Technology or the Confidential Information of BioVectra to
research, develop, Manufacture, have Manufactured, distribute, offer for sale,
sell, market, and otherwise dispose of Product.

 

25



--------------------------------------------------------------------------------

  e.

Patent Filings. Keryx will have the exclusive right and option, but not the
obligation, to prepare, file, prosecute, maintain and defend, at its sole
expense, any patents that claim or cover the Improvements, and any intellectual
property rights associated therewith.

 

  f.

Technology Transfer. If, during the Term, Keryx elects to Manufacture Product
itself, or to have Product Manufactured by a third party (including but limited
to in the event of termination of this Agreement), then BioVectra will provide
to Keryx or its designee, all manufacturing information, including
documentation, technical assistance, materials and cooperation, as Keryx or its
designee may reasonably require in order to Manufacture Product. Except for
termination by Keryx under Sections 13.d or 14.g, Keryx will [**].

 

  g.

Trademarks and Trade Names. Keryx and BioVectra hereby acknowledge that neither
Party has, nor shall either Party acquire by reason of this Agreement, any
interest or rights of use in any of the other Party’s, or such Party’s
Affiliates’, trademarks, trade names, designs or logos unless otherwise
expressly agreed in writing by the Parties. Notwithstanding the foregoing, Keryx
shall have the right to use BioVectra’s trademarks, trade names, designs or
logos, as may be required by Applicable Law (or as may otherwise be reasonably
necessary) in connection with obtaining and maintaining Health Registrations for
the Products or in connection with marketing and sale of Product (e.g., listing
BioVectra as the manufacturer of product on the packaging, if applicable).

 

  13.

Term and Termination

 

  a.

The Agreement will commence on the Amendment Effective Date and end on
December 31, 2026, unless terminated earlier as provided herein (“Initial
Term”). This Agreement will automatically renew after the Initial Term for
successive terms of one (1) year unless either Party gives written notice to the
other Party of its intention to terminate this agreement at least twenty-four
(24) months prior to the end of the then current term (collectively, the Initial
Term and any extensions thereof, the “Term”).

 

  b.

Keryx may terminate the Agreement for the reasons set out below in this
Section 13.b:

 

  i.

Due to loss of, or inability of Keryx to obtain, Health Registrations to market
the Product in the United States by giving BioVectra sixty (60) days’ prior
written notice (or such shorter period if required pursuant to the related
Authority action). For the avoidance of doubt, failure to obtain FDA Approval
does not constitute an event giving rise to a termination right under this
Section 13.b.i;

 

26



--------------------------------------------------------------------------------

  ii.

At any time by giving BioVectra sixty (60) days’ prior written notice (or such
shorter period if required pursuant to the following Authority action) in the
event of a permanent withdrawal from the market of the final drug product
incorporating the Product in the United States or any Authority takes any action
or raises any objection, that prevents Keryx from developing, importing,
exporting, purchasing, selling or otherwise commercializing final drug product
incorporating the Product in the United States. For the avoidance of doubt,
failure to obtain FDA Approval does not constitute an event giving rise to a
termination right under this Section 13.b.ii; or

 

  iii.

Within [**] of its awareness, Keryx will notify BioVectra if a party has filed
an abbreviated new drug application (“ANDA”) with a Paragraph IV certification,
certifying against current or future Orange Book-listed patents related to
Keryx’s final drug product incorporating the Product. Keryx will provide
BioVectra immediate notice, after Keryx’s awareness, if the FDA has approved a
drug product, [**] pursuant to an ANDA for a version of Auryxia, in any dosage
form, that is identified in FDA’s Approved Drug Products with Therapeutic
Equivalence Evaluations as therapeutically equivalent (i.e., that is identified
with an “A” therapeutic equivalence rating) (“Generic Entry”). If Generic Entry
occurs on or before [**] and the market share of Auryxia [**] erodes [**] Keryx
may terminate the Agreement [**] eroded [**].

 

  c.

BioVectra may terminate this Agreement on [**] prior written notice from the
date on which BioVectra provides notice of acceptance of a Purchase Order for
[**] in which Keryx requests [**] in accordance with Section 4.d.

 

  d.

Either Party may terminate this Agreement for breach by the other Party of any
of its material obligations under this Agreement: (A) upon [**] prior written
notice to the other, if such default occurs prior to Substantial Completion and
during such [**] notice period the default is not corrected to the reasonable
satisfaction of the non-defaulting Party; or (B) upon [**] prior written notice
to the other, if such default occurs on or after Substantial Completion and
during such [**] notice period the default is not corrected to the reasonable
satisfaction of the non-defaulting Party;

 

  e.

Upon expiration or termination of this Agreement, the following shall apply:

 

  i.

Except for termination by Keryx under Sections 13.b.i., 13.b.ii., 13.d or 14.g,
Keryx will, as promptly as practicable, pay to BioVectra the unpaid portion, if
any, of the Facility Reimbursement Payment. For termination by Keryx under
Sections 13.b.i., 13.b.ii., 13.d or 14.g, Keryx will, as promptly as
practicable, pay to BioVectra the Facility Reimbursement Payment invoiced (but
not yet paid for by Keryx) up to the effective termination date.

 

27



--------------------------------------------------------------------------------

  ii.

Except for termination by Keryx under Sections 13.d or 14.g, Keryx will pay
amounts for Product Manufactured pursuant to existing purchase orders, amounts
for work in progress, materials and supplies inventory (to the extent the costs
can’t be recovered through returns/resale), reasonable wind-down expenses [**],
and non-cancellable obligations to third parties that were previously authorized
by Keryx in writing. If the foregoing wind-down expenses and non-cancellable
obligations are covered by Keryx’s payment of the Facility Reimbursement Payment
under Section 13.e.i., no additional payments therefor will be due by Keryx.
BioVectra will [**] mitigate the foregoing expenses. BioVectra shall invoice
Keryx for all such expenses incurred under this Section, along with supporting
documentation for such expenses, within [**] of the termination date. Prior to
any amounts being due and payable to BioVectra under this Section, BioVectra
shall provide to Keryx a detailed summary of such, payable as to undisputed
amount by Keryx to BioVectra within [**] of Keryx’s receipt of such detailed
summary. Keryx shall pay such amounts within [**] of receipt of a proper invoice
and conforming documentation.

 

  iii.

Except termination by Keryx pursuant to Section 13.b.iii. and for termination by
BioVectra under Section 13.d., Keryx shall have the option (in its discretion)
to either: (A) cancel all outstanding purchase orders; or (B) require BioVectra
to continue to supply Product in accordance with purchase orders submitted prior
to the termination or expiration of this Agreement (which supply shall be in
accordance with the terms and conditions of this Agreement).

 

  iv.

Except for termination by Keryx pursuant to Section 13.b.ii and 13.b.iii and for
termination by BioVectra under Section 13.d., at the election of Keryx,
BioVectra shall continue to supply Product to Keryx on the terms and conditions
set forth herein until the earlier of: (i) such time as Keryx notifies BioVectra
that Keryx has achieved alternative Manufacturing arrangements which are
presently capable of Manufacturing the applicable Products, or (ii) [**].

 

  v.

Except for termination by Keryx pursuant to Section 13.b.ii and 13.b.iii and for
termination by BioVectra under Section 13.d and upon written request from Keryx
to BioVectra, pursuant to Section 12.f. above BioVectra shall transfer to Keryx
and/or its designee any and all Keryx Technology and Improvements in BioVectra’s
possession and shall provide to Keryx and/or its designee BioVectra Technology
so as to permit Keryx and/or its designee(s) to produce/Manufacture Products
with such technical assistance being provided in accordance with a plan provided
to BioVectra by Keryx at BioVectra’s FTE hourly rate [**]. To the extent
transferable, BioVectra shall also transfer any license(s) obtained specifically
for the production/Manufacture of Products under this Agreement.    BioVectra
hereby grants to Keryx a non-exclusive, royalty-free, paid-up, perpetual,
non-terminable, worldwide license, with the right to grant sublicenses, and
otherwise transfer such license to practice (including the right to make

 

28



--------------------------------------------------------------------------------

  derivative works and copies of) any and all BioVectra Technology to make, have
made, use, offer for sale, sell, and import Products, which license shall
survive termination of this Agreement.

 

  vi.

BioVectra shall thereafter not use in any manner whatsoever any trademarks,
service marks, names, logos, designs or trade dress of Keryx or any of its
Affiliates, or any other Keryx Technology or any Confidential Information of
Keryx.

 

  vii.

Except in order to fulfill its obligations to Manufacture and supply Products to
Keryx following expiration or termination of this Agreement as expressly set
forth in this Section, BioVectra shall immediately cease the Manufacture of any
Product(s) as of the date of the notice of termination.

 

  viii.

Upon the written request of Keryx, BioVectra shall return to Keryx (or its
designee), or destroy, all remaining Keryx Supplied Materials, as requested by
Keryx. BioVectra shall perform any such destruction (if destruction was
requested by Keryx) in compliance with all Applicable Law.

 

  f.

Return of Keryx Supplied Materials and other Information. Upon termination or
expiration of this Agreement, or at any time during the Term, in each case upon
Keryx’s written request, BioVectra shall promptly deliver to Keryx, at Keryx’s
expense: (a) all unused Keryx Supplied Materials in BioVectra’s (or any of its
Affiliate’s) possession or control; (b) all documentation and all copies thereof
in whatever form or medium in BioVectra’s (or any of its Affiliate’s) possession
or control relating to the Product, Quality Modules, Specifications, or Keryx
Technology or Improvements other than any documentation which BioVectra must
retain for such period of time as required by Applicable Law (as to which copies
shall be provided to Keryx); and (c) all other Confidential Information of Keryx
and any and all other Records, documents and materials (and all copies thereof)
in BioVectra’s (or any of its Affiliate’s) possession or control relating to
Product and/or containing any Confidential Information of Keryx other than any
Confidential Information which BioVectra must retain for such period of time as
required by Applicable Law (as to which copies shall be provided to Keryx);
provided, however, that the provisions of this Agreement relating to such
Confidential Information shall apply to such Confidential Information for so
long as it is so retained notwithstanding the expiration or termination of this
Agreement.

 

  g.

Inventories. Upon expiration or termination of this Agreement, Keryx at its
discretion (i) may obtain from BioVectra any existing inventories of Product
ordered under this Agreement at the price for such Product set forth in the
Agreement; and (ii) may either (A) purchase any such Product in process held by
BioVectra as of the date of the termination, at a price to be mutually agreed
(it being understood that such price will reflect, on a pro rata basis, work
performed and non-cancelable out-of-pocket expenses actually incurred by
BioVectra with respect to the Manufacture of such in-process Product); or
(B) direct BioVectra to dispose of such material at Keryx’s cost.

 

29



--------------------------------------------------------------------------------

  14.

General Provisions

 

  a.

Governing Law; Exclusive Jurisdiction/Venue. The rights and obligations of the
Parties under this Agreement, and any disputes arising out of or relating to
this Agreement, shall be governed by and interpreted in accordance with the laws
of the State of Delaware, United Sates of America, without regard to application
of any conflicts of laws provisions that would otherwise apply the substantive
law of any other jurisdiction. The Parties expressly reject any application to
this Agreement of (a) the United Nations Convention on Contracts for the
International Sale of Goods; and (b) the 1974 Convention on the Limitation
Period in the International Sale of Goods, as amended by that certain Protocol,
done at Vienna on April 11, 1980. Any legal action or proceeding concerning the
validity, interpretation and enforcement of this Agreement, matters arising out
of or related to this Agreement or its making, performance or breach, or related
matters will be brought exclusively in the state and federal courts located in
the State of Delaware, USA. The Parties consent to the exclusive jurisdiction of
those courts and waive any objection to the propriety or convenience of such
venues.

 

  b.

Relationship of Parties. The relationship of BioVectra to Keryx under this
Agreement is intended to be that of independent contractors. Nothing contained
in this Agreement is intended or is to be construed so as to constitute
BioVectra and Keryx as employer/employee or principal/agent, or the employees or
the agents of any Party hereto as employees or agents of the other Party hereto.
Neither Party hereto has any express or implied right or authority under this
Agreement to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party, other than the successors and permitted
assigns of the respective Parties hereto.

 

  c.

Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may, without such consent, but with notice to the
other Party, assign this Agreement, in whole or in part, [**]. Any purported
assignment in violation of the preceding sentence will be void. Any permitted
assignee will assume the rights and obligations of its assignor under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective permitted successors and assigns. No
transfer or assignment will relieve the transferor or assignor of any liability
or obligations hereunder. BioVectra may not subcontract with any third party,
including any Affiliate of BioVectra, to perform any of its obligations under
this Agreement or the Quality Agreement without the prior written consent of
Keryx. BioVectra will be solely responsible for the performance of any permitted
subcontractor, and for costs, expenses, damages, or losses of any nature arising
out of such performance as if such performance had been provided by BioVectra
itself under this Agreement. BioVectra will cause any such permitted
subcontractor to be bound by, and to comply with, the terms of this Agreement,
as applicable, including all confidentiality, quality assurance, regulatory and
other obligations and requirements of BioVectra set forth in this Agreement.

 

30



--------------------------------------------------------------------------------

  d.

Severability. In the event any provision of this Agreement shall be invalid,
void, illegal, or unenforceable, the remaining provisions hereof nevertheless
will continue in full force and effect without being impaired or invalidated in
any way. Each provision in this Agreement is independent and severable from the
others, and no provision will be rendered unenforceable because any other
provision is found by a proper authority to be invalid or unenforceable in whole
or in part. If any provision of this Agreement is found by such an authority to
be invalid or unenforceable in whole or in part, such provision will be changed
and interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision and the intent of the Parties, within the limits of Applicable
Law.

 

  e.

Survival. Expiration or termination of this Agreement for any reason will not
relieve either Party of any obligation accruing prior to such expiration or
termination. Unless expressly specified to the contrary in this Agreement, no
remedy referred to in this Agreement is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy referred to in this Agreement
or otherwise available under law or at equity. The rights and obligations of the
Parties set forth herein which, either explicitly state they survive or by their
nature should survive termination or expiration of this Agreement, will survive
any such termination or expiration, including without limitation those
respecting confidentiality, intellectual property, indemnification, warranties,
governing law and jurisdiction and notices.

 

  f.

Notices. All notices under this Agreement shall be in writing and, other than
purchase orders and invoices, which may be sent by email, shall be deemed given
if sent by certified or registered first class mail, postage prepaid, or
commercial express courier (return receipt or confirmation of delivery
requested), or by personal delivery to the Party to receive such notices or
other communications called for by this Agreement at the following addresses for
a Party as shall be specified by such Party by like notice:

If to BioVectra:

BioVectra Inc.

11 Aviation Avenue

Charlottetown, PE C1E 0A1

Canada

Email: [**]

Attention: Legal Department

If to Keryx:

Keryx Biopharmaceuticals, Inc.

c/o Akebia Therapeutics, Inc.

Attention: [**]

 

31



--------------------------------------------------------------------------------

Address: 245 First Street

Cambridge, MA 02142 USA

Email: [**]

With a cc. at the above address to attention [**]

 

  g.

Force majeure. If either Party shall be delayed, interrupted in, or prevented
from the performance of any obligation hereunder by reason of any cause beyond
its reasonable control, including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, strike or labor
differences, such Party shall not be liable to the other therefor; and the time
for performance of such obligation shall be extended for a period equal to the
duration of the force majeure which occasioned the delay, interruption or
prevention. BioVectra’s financial inability to perform, changes in cost or
availability of materials, components, or services, market conditions or
supplier actions, or contract disputes will not excuse performance by BioVectra
under this Section 14.g. The Party invoking such force majeure rights of this
Section 14.g must notify the other Party by courier or overnight dispatch (e.g.,
Federal Express) within a period of [**] of both the first and last day of the
force majeure unless the force majeure renders such notification impossible in
which case notification will be made as soon as possible. A Party invoking force
majeure will use [**] to end the failure or delay and ensure the effects of the
force majeure are minimized. The Party invoking force majeure shall resume the
performance of its obligations as soon as practicable after the removal of the
cause. If the delay resulting from the force majeure exceeds [**] and the Party
invoking force majeure has not used diligent efforts to avoid, remove or remedy
the force majeure cause during such time, the Party not invoking the force
majeure shall [**] The rights granted to BioVectra with respect to excused
delays under this Section 14.g are intended to limit BioVectra’s rights under
theories of force majeure, commercial impracticability, impracticability, or
impossibility of performance, or failure of presupposed conditions or otherwise,
including any rights arising under Section 2-615 or 2-616 of the State of
Delaware UCC.

 

  h.

Limited Liability. Except in the case of a Party’s indemnification obligations
hereunder, [**] of the confidentiality or intellectual property provisions of
this Agreement, or [**] (all the foregoing, the “Exceptions”), in no event shall
either Party be liable to the other Party for lost profits, loss of goodwill, or
any special, indirect, consequential or incidental damages, however caused and
on any theory of liability, arising in any way out of the Agreement. This
limitation shall apply even if a Party has been advised of the possibility of
such damages, and notwithstanding any failure of essential purpose of any
limited remedy. Except for cases of Exceptions, a Party’s total liability under
this Agreement shall not exceed the greater of [**]. The limitations set forth
herein shall not apply to claims for (i) death or personal injury caused by a
Party’s negligence; or (ii) a Party’s fraud or fraudulent misrepresentation.

 

32



--------------------------------------------------------------------------------

  i.

Third Party Beneficiaries. Other than Indemnitees with regard to indemnification
under Section 9, nothing in this Agreement, express or implied, is intended to
confer upon any third party any rights, remedies, obligations or liabilities.

 

  j.

Further Actions. BioVectra agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, requested by Keryx as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

  k.

Entire Agreement, Modification, Waivers. This Agreement, which includes the
Appendices and Exhibits attached hereto (including the Quality Agreement) that
are incorporated herein by reference, and any purchase orders issued by Keryx
and accepted by BioVectra constitute the full and entire understanding and
agreement of the Parties hereto with regard to the subject matter hereof, and
supersede all prior agreements and understandings, written or oral, between the
Parties with respect to the such subject matter. For the avoidance of doubt,
nothing herein shall be deemed to modify or revise the Manufacture and Supply
Agreement, which remains in full force and effect in accordance with its terms.
This Agreement may not be amended except by a written instrument signed by the
Parties hereto. Any delay in enforcing a Party’s rights under this Agreement, or
any waiver as to a particular default or other matter, will not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by an authorized
representative of the waiving Party, as applicable. The section headings are
included solely for convenience of reference and will not control or affect the
meaning or interpretation of any of the provisions of this Agreement.

 

  l.

Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument. Executed signatures pages to this
Agreement may be delivered by facsimile or a portable document format (PDF) copy
sent by e-mail and such facsimiles or PDFs shall be deemed as if actual
signature pages had been delivered.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

BioVectra Inc.

 

/s/ Oliver Technow

    

Keryx Biopharmaceuticals, Inc.

 

/s/ John. P. Butler

Name: Oliver Technow                           Name: John P. Butler Title: CEO
     Title: Sole Director

 

34



--------------------------------------------------------------------------------

Appendix 1 – Product and Price Schedule

Appendix 2 – Specifications

Appendix 3 – Quality Agreement

 

35